Citation Nr: 0901744	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-03 174A	)	DATE
	)
	)

Department of Veterans Affairs Network Authorization and 
Payment Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement for the cost of home 
health aide and skilled nursing serves provided by the 
appellant from August 1, 2004 to April 23, 2005.


REPRESENTATION

Appellant represented by:	Gregory R. Piche


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a home health agency (HHA) that provided 
care home health aide and skilled nursing services to the 
veteran.  The veteran served on active duty from December 
1962 to August 1966.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations by the Department of 
Veterans Affairs (VA) Network Authorization and Payment 
Center in Fort Harrison, Montana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant, a home health care agency, contends that it is 
entitled to payment of medical expenses for services rendered 
to the veteran in Denver, Colorado, from August 1, 2004 
through April 30, 2005, because the denial of authorization 
for the appellant to provide home health aide and skilled 
nursing services was made erroneously on the belief that the 
Center for Medicare and Medicaid Services (CMS) terminated 
its Medicare certification.  On May 13, 2004 prior to VA's 
denial of authorization for the appellant to provide 
services, an Administrative Law Judge (ALJ) from the 
Department of Health and Human Services (DHHS) Departmental 
Appeals Board, found that CMS was not authorized to terminate 
the appellant's participation in Medicare (as of February 28, 
2004 and for subsequent period of at least six months).  CMS 
filed an appeal.  On April 26, 2005, the DHHS Departmental 
Appeals Board Appellate Division summarily affirmed the ALJ's 
decision.  The appellant claimed that as the attempted 
termination by CMS of the appellant's Medicare certification 
of participation has been abrogated by the DHHS Departmental 
Appeals Board, the grounds relied on by VA for the denial of 
authorization was erroneous.  Therefore, the services 
provided by the appellant should ultimately be reimbursed.  
The appellant's representative also notes that the home 
health services continued to be authorized for the veteran, 
however, the appellant, for faulty reasons, was not 
authorized to provide such services.

The Board finds that the developed evidence is insufficient 
to allow full consideration of the claim.  A contract for 
services or a provider agreement between VA and the appellant 
should be associated with the claims file, so that the Board 
can properly assess the medical and legal obligations of both 
parties.  The appellant provided the veteran's home health 
care for the approximately seven years prior to July 2004, 
however, on July 28, 2004, the appellant was notified that 
its home health services would not be renewed after the 
expiration of the current authorization on July 31, 2004.  
The Board notes that information or documentation surrounding 
VA's decision to no longer authorize the appellant to provide 
services has not been associated with the claims file.  While 
a July 16, 2004 social work telephone follow up report 
indicated that the veteran's wife was informed that VA needed 
to change agencies providing home health care as the 
appellant had lost its "certification," the reasoning for 
nonrenewal provided to the appellant was not clear.  Also, 
the record is not clear as to which agency was to provide 
home health services to the veteran after authorization was 
denied for the appellant.  The appellant's representative 
indicated that the Visiting Nurses Association (VNA) was set 
up to provide services, but services were inadequate.  The 
Board notes that the July, 2004 social work telephone follow 
up indicated that other agencies would be explored to replace 
the appellant, however due to the location of veteran's home 
it would be difficult to staff.  Therefore, any documentation 
showing that another agency had been contacted to provide 
home health services, and why such agency ultimately did not 
provide the services should be associated with the claims 
file.  

In correspondence dated in January 2005 from VA Eastern 
Colorado Health Care System, Dr. S. O. indicated that as of 
January 5, 2005, the Department of Health confirmed that the 
appellant remained in "terminated status" for Medicare and 
skilled Medicaid services.  Dr. S. O. noted that due to the 
appellant's inability to meet survey standards, VA could not 
legally pay the appellant for services.  However, the record 
was not clear as to when the appellant was listed in 
"terminated status," when the appellant was no longer 
listed in "terminated status." and how or when the May 13, 
2004 DHHS Departmental Appeals Board decision was 
implemented.    

The record also is not clear whether the appellant has been 
entitled to reimbursement for any medical expenses by CMS 
during this period in question.  

Accordingly, the case is REMANDED for the following action:

1.  The following documentation should be 
associated with the claims file:

a)  Information, documentation, or any 
type of work product surrounding VA's 
decision to no longer authorize the 
appellant as a provider for home health 
services.  

b)  Any contract for services or provider 
agreement between VA and the appellant.  

c)  Any documentation, including a 
contract or provider agreement, relating 
to when VNA was supposed to start 
providing home health services to the 
veteran; when VNA actually started to 
provide services, if any; and when or why 
VNA stopped providing such services.

2.  Clarify whether the appellant was 
entitled to any type of payment or 
reimbursement from CMS for services 
provided to the veteran from August 1, 
2004 to April 23, 2005. 

3.  Clarify when and how the appellant was 
found to be in "terminated status," when 
and how the appellant was no longer found 
to be in "terminated status," and when 
and  how the May 13, 2004 DHHS 
Departmental Appeals Board decision was 
implemented.    

4.  Perform any other development deemed 
necessary. 
 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


